DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the descriptions of Figures 4 and 5 appear to be switched.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10109205 in view of Gohl et al (US 9630714 ).
Regarding Claims 1-19, the claim language is exactly the same as the ‘205 patent other than the instant application claims passenger drones rather than UAVs. 
‘205 does not claim drones that carry passengers, but Gohl does teach passenger drones Tan and Elmasry are silent to drones carrying passengers, but Gohl does teach: 
passenger drones (see at least “a UAV may carry passengers” in col 3 lines
42-45).
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method, system and CRM claimed by ‘205 to incorporate the teachings of Gohl wherein the drones carry passengers. The motivation to incorporate the teachings of Gohl would be to transport people without the need of an onboard or remote pilot. The table below summarizes the claim mapping from ‘205 to the instant application.
Regarding Claim 20, while claim 20 of the ‘205 patent is directed to a method, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed by ‘205 to put the method on a computer readable medium to have the method executed by a processor. The motivation to make this modification would be to automate drone control rather than having an onboard or remote pilot. Examiner notes that patent ‘205 has the same assignee and claim 20 of the patent appears to be a duplicate claim of claim 2 of the patent.
	
16/511228 Claim:
US Patent 10109205 Claim: 
1
1
2
2
3
3
4
4
5
5

6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, 15 recites the limitation "the constrained flight comprises" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The intended scope of the claim limitation (based on the rest of each claim) seems to be a step for constraining. As written, there is no antecedent basis for a specific flight path that is the constrained flight.  It is suggested to correct the language with “wherein constraining the flight comprises” in order to make clear that this is a method step of constraining and not referring to a specific flight path that is the constrained flight. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process) without significantly more. 
Regarding Claim 1, under step 1, the claim is a process. 
Under step 2A prong 1, the claim recites steps of communicating with the ATC system and consolidating data that, under their broadest reasonable interpretation, could be performed in the mind. For example, a person could give voice commands to a plurality of drones and consolidate the layout of their locations in their mind. 

Under Step 2B, providing a visualization via a GUI and performing one or more functions via the GUI, under their broadest reasonable interpretation, covers merely displaying a map on the GUI and doing nothing with it. Because of this, these steps are interpreted as insignificant extra-solution activity, and do not amount to significantly more than a mental process. 
Regarding Claim 10, under step 1, the claim is a machine. 
Under step 2A prong 1, the instructions are interpreted to cause the processor to perform the steps of Claim 1, which can be performed in the mind (see Claim 1 analysis).
Under step 2A prong 1, additional elements of a network interface, one or more processors, and memory are claimed, but these are all general components of a computer, and this is interpreted as mere instructions to apply or implement a mental process in a computer. This does not integrate the claim into a practical application. 
Under step 2A prong 2, additional elements of a network interface, one or more processors, and memory are claimed, but these are all fundamental components of a computer, and this is interpreted as mere instructions to apply or implement a mental process in a computer. This does not integrate the claim into a practical application.
  Regarding Claim 19, under step 1, the claim is an article of manufacture. 

Under step 2A prong 1, an additional element of a CRM comprising instructions is claimed, but this is a general component of a computer, and this is interpreted as mere instructions to apply or implement a mental process in a computer. This does not integrate the claim into a practical application. 
Under step 2A prong 2, an additional elements of a CRM comprising instructions is claimed, but this is a fundamental component of a computer, and this is interpreted as mere instructions to apply or implement a mental process in a computer. This does not integrate the claim into a practical application.
Regarding Claim 2, under step 1, the claim is a process. 
Under step 2A prong 1, the claim does not recite any additional mental process steps. 
Under step 2A prong 2, providing a heat map and view of individual passenger drones via a GUI and, under their broadest reasonable interpretation, covers merely displaying a map on the GUI and doing nothing with it. Because of this, these steps are interpreted as insignificant extra-solution activity, and do not integrate the claim into a practical application. 
Under Step 2B, providing a heat map and view of individual passenger drones via the GUI, under their broadest reasonable interpretation, covers merely displaying a map on the GUI and doing nothing with it. Because of this, these steps are interpreted 
Regarding Claim 11, under step 1, the claim is a machine. 
Under step 2A prong 1, the claim does not recite any additional mental process steps. 
Under step 2A prong 2, providing a heat map and view of individual passenger drones via a GUI and, under their broadest reasonable interpretation, covers merely displaying a map on the GUI and doing nothing with it. Because of this, these steps are interpreted as insignificant extra-solution activity, and do not integrate the claim into a practical application. 
Under Step 2B, providing a heat map and view of individual passenger drones via the GUI, under their broadest reasonable interpretation, covers merely displaying a map on the GUI and doing nothing with it. Because of this, these steps are interpreted as insignificant extra-solution activity, and do not amount to significantly more than a mental process. 
Regarding Claim 20, under step 1, the claim is an article of manufacture. 
Under step 2A prong 1, the claim does not recite any additional mental process steps. 
Under step 2A prong 2, providing a heat map and view of individual passenger drones via a GUI and, under their broadest reasonable interpretation, covers merely displaying a map on the GUI and doing nothing with it. Because of this, these steps are interpreted as insignificant extra-solution activity, and do not integrate the claim into a practical application. 

Regarding Claim 3, under step 1, the claim is a process
Under step 2A prong 1, the claim recites a limitation for consolidating data including a summary or digest. Summarizing a set of data into another consolidated set can be performed in the mind. 
Under step 2A prong 2, the claim has no additional limitations that integrate the claim into a practical application. 
Under step 2B, the claim has no additional limitations that amount to significantly more than a mental process. 
Regarding Claim 12, under step 1, the claim is a machine.
Under step 2A prong 1, the claim recites a limitation for consolidating data including a summary or digest. Summarizing a set of data into another consolidated set can be performed in the mind. 
Under step 2A prong 2, the claim has no additional limitations that integrate the claim into a practical application. 
Under step 2B, the claim has no additional limitations that amount to significantly more than a mental process.
Regarding Claim 4, under step 1, the claim is a process.

Under step 2A prong 2, the claim has no additional limitations that integrate the claim into a practical application. 
Under step 2B, the claim has no additional limitations that amount to significantly more than a mental process. 
Regarding Claim 13, under step 1, the claim is a machine.
Under step 2A prong 1, the claim recites limitations on the types of data in the first data set. These data types can still be observed, and obtaining the first data set can still be performed in the mind. 
Under step 2A prong 2, the claim has no additional limitations that integrate the claim into a practical application. 
Under step 2B, the claim has no additional limitations that amount to significantly more than a mental process.
Regarding Claim 5, under step 1, the claim is a process.
Under step 2A prong 1, the claim recites “any of” two groups of additional steps that include monitoring of the drones. Monitoring drones can still be performed in the mind.  
Under step 2A prong 2, the claim’s use of “any of” means subject matter is claimed that does not have the drone control steps listed within each group. Air traffic control is nominally recited but this is interpreted as insignificant extra-solution activity, as nothing more than displaying of data that may or may not be used to control the 
Under step 2B, the claim’s use of “any of” means subject matter is claimed that does not have the drone control steps listed within each group. Air traffic control is nominally recited but this is interpreted as insignificant extra-solution activity, as nothing more than displaying of data that may or may not be used to control the drones is positively claimed. This does not amount to significantly more than a mental process. 
Regarding Claim 14, under step 1, the claim is a machine. 
Under step 2A prong 1, the claim recites “any of” two groups of additional steps that include monitoring of the drones. Monitoring drones can still be performed in the mind.  
Under step 2A prong 2, the claim’s use of “any of” means subject matter is claimed that does not have the drone control steps listed within each group. Air traffic control is nominally recited but this is interpreted as insignificant extra-solution activity, as nothing more than displaying of data that may or may not be used to control the drones is positively claimed. This does not integrate the claim into a practical application. 
Under step 2B, the claim’s use of “any of” means subject matter is claimed that does not have the drone control steps listed within each group. Air traffic control is nominally recited but this is interpreted as insignificant extra-solution activity, as nothing more than displaying of data that may or may not be used to control the drones is positively claimed. This does not amount to significantly more than a mental process. 

Regarding Claim 6, under step 1, the claim is a process.
Under step 2A prong 1, the claim does not recite any additional steps that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.
Regarding Claim 15, under step 1, the claim is a machine.
Under step 2A prong 1, the claim does not recite any additional steps for the processor to implement that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional steps, but these steps are directed to the passenger drones, which are not positively claimed as part of the system. A plurality of passenger drones is not positively claimed so limitations on how the passenger drones are configured do not materially change the claimed system 
Under step 2B, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.

Regarding Claim 7, under step 1, the claim is a process.
Under step 2A prong 1, the claim does not recite any additional steps that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed system and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed system. A plurality of passenger drones is not positively claimed as part of the system, so limitations on how the passenger drones are configured do not materially change the claimed system and are given no patentable 
Regarding Claim 16, under step 1, the claim is a machine.
Under step 2A prong 1, the claim does not recite any additional steps for the processor to implement that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional steps, but these steps are directed to the passenger drones, which are not positively claimed as part of the system. A plurality of passenger drones is not positively claimed so limitations on how the passenger drones are configured do not materially change the claimed system functions and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.
Regarding Claim 8, under step 1, the claim is a process.
Under step 2A prong 1, the claim does not recite any additional steps that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional limitations, but these limitations are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively 
Under step 2B, the claim recites additional limitations, but these limitations are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.
Regarding Claim 17, under step 1, the claim is a machine.
Under step 2A prong 1, the claim does not recite any additional steps for the processor to implement that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional steps, but these steps are directed to the passenger drones, which are not positively claimed as part of the system. A plurality of passenger drones is not positively claimed so limitations on how the passenger drones are configured do not materially change the claimed system functions and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional steps, but these steps are directed to the passenger drones, not the claimed passenger drone air traffic control and monitoring method. A plurality of passenger drones is not positively claimed (as this is a method claim), so limitations on how the passenger drones are configured do not 
Regarding Claim 9, under step 1, the claim is a process.
Under step 2A prong 1, the claim does not recite any additional steps that can be performed in the mind. 
Under step 2A prong 2, the claim recites additional limitations, but these limitations are directed to the cell networks that the drones have circuitry to communicate with, not the claimed passenger drone air traffic control and monitoring method. This limitation does not add additional steps or limit the scope of the communicating step or any others of Claim 1, so limitations on the cell networks that the drone circuitry can communicate with do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional limitations, but these limitations are directed to the cell networks that the drones have circuitry to communicate with, not the claimed passenger drone air traffic control and monitoring method. This limitation does not add additional steps or limit the scope of the communicating step or any others of Claim 1, so limitations on the cell networks that the drone circuitry can communicate with do not materially change the claimed method and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.
Regarding Claim 18, under step 1, the claim is a machine.

Under step 2A prong 2, the claim recites additional limitations, but these limitations are directed to the cell networks that the drones have circuitry to communicate with, which are not positively claimed as part of the system. This limitation does not add additional steps or limit the scope of how the processor communicates or any other functions of Claim 10, so limitations on the cell networks that the drone circuitry can communicate with do not materially change the claimed system and are given no patentable weight. The claim has no additional elements that integrate the claim into a practical application.
Under step 2B, the claim recites additional limitations, but these limitations are directed to the cell networks that the drones have circuitry to communicate with, which are not positively claimed as part of the system. This limitation does not add additional steps or limit the scope of how the processor communicates or any other functions of Claim 10, so limitations on the cell networks that the drone circuitry can communicate with do not materially change the claimed system and are given no patentable weight. The claim has no additional elements that amount to significantly more than a mental process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1,3,5,7-8, 10, 12, 14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US 10039114; hereinafter referred to as Tan) in view of Elmasry et al (US 20160351057; hereinafter referred to as Elmasry) and Gohl et al (US 9630714; hereinafter referred to as Gohl).
Regarding Claim 1, Tan teaches A drone air traffic control and monitoring method (see at least Fig. 6 interpreted as an air traffic control and monitoring method) implemented by a consolidated system, the method comprising: 
communicating with an Air Traffic Control (ATC) system which is executed on a plurality of servers (see at least “Provider controller device 225 may include one or more devices for receiving UAV information from UAV(s) 205 and/or providing control information to UAV(s) 205… provider controller device 225 may be included in a data center, a cloud computing environment, a server farm, or the like, which may include multiple provider controller devices 225” in col. 4 lines 33-45), wherein the ATC system is configured to communicate with a plurality of drones in a geographic or zone coverage (see at least “A macro cell base station may cover a relatively large geographic area (e.g., several kilometers in radius)” in col. 3 lines 23-25 the geographic areas covered by each base station are interpreted as the geographic or zone coverages); 
to provide a visualization of a larger geography comprising a plurality of geographic or zone coverages (see at least Fig. 7B element 730, the UAV location displayed on a national scale and state scale are both interpreted as larger geographies comprising a plurality of base station coverage areas); 
providing the visualization via a Graphical User Interface (GUI) (see at least “the controller device may provide the UAV information for display via a user interface” in col. 11 lines 54-55 and Fig. 7B interpreted as the visualization); and 
performing one or more functions via the GUI for air traffic control and monitoring (see at least “s shown by reference number 740, assume that the user interface provides UAV information for multiple UAVs 205… the controller device may receive user input to provide control information to one or more of the UAVs 205 to modify a route and prevent the collision.” in col. 13 lines 30-40) at any of a high-level (see at least route displayed on national scale and state scale in Fig. 7B element 730) and an individual drone level (see at least “Drone’s eye view” in Fig. 7B).
	While Tan teaches UAV control implemented on multiple control devices (see col. 4 lines 33-45), it is silent to data being consolidated from those devices, but Elmasry does teach:
consolidating data from the plurality of servers (see at least “each regional UAS server 104 may also be configured to optimize, consolidate, or compress the situation awareness information received from the ground control stations 102 before sending the information to the national UAS server 108” in par. 0024 and “each lower level server may in turn consolidate the flight information and position information received from these control stations and update (e.g., periodically, in real-time, or in near-real-time) the higher level server with consolidated flight information and position information it has collected and processed” in par. 0038; see also “The C-UAS system 100 allows for various types of services to be offered to UAV operators, including services that are currently available (e.g., weather reports, traffic alert, flight planning, map, navigation 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan to incorporate the teachings of Elmasry wherein the controller device is implemented by a plurality of servers with a hierarchal control structure that consolidate drone position/location and consolidate data from each server at a higher level server. The motivation to incorporate the teachings of Elmasry would be to save bandwidth and provide privacy protection when applicable (see par. 0024).
Tan and Elmasry are silent to drones carrying passengers, but Gohl does teach: 
	passenger drones (see at least “a UAV may carry passengers” in col 3 lines
42-45).
It would have been obvious to a person of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the method taught by
Tan as modified by Elmasry to incorporate the teachings of Gohl wherein the
drones carry passengers. The motivation to incorporate the teachings of Gohl would be
to transport people without the need of an onboard or remote pilot. Note the combination of Gohl with Tan and Elmasry to teach passenger drones applies to all other claims as well, and a repeat statement of the combination with each claim is not necessary. 
	Regarding Claim 10, Tan teaches a system (see at least elements of Fig. 1B interpreted to make up a system) comprising: 
a network interface (see at least communication interface 370 in Fig. 3 and col. 6 lines 43-55) and one or more processors communicatively coupled to one another (see ; and memory storing instructions that, when executed, cause the one or more processors (see at least memory 330 and col. 6 line 65 to col. 7 line 9) to: 
The instructions are interpreted to cause the processor to implement the method of claim 1. This is taught by Tan as modified by Elmasry and Gohl (see Claim 1 analysis)
Regarding Claim 19, Tan teaches a non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors to perform steps of:  (see computer readable medium in col. 6 line 65 to col. 7 line 9, it is interpreted that all processor functions disclosed in Tan are caused by instructions stored on a CRM). The claimed instructions are interpreted to cause the one or more processors to implement the method of Claim 1. This is taught by Tan as modified by Elmasry and Gohl (see Claim 1 analysis)
	Regarding Claim 3, teaches Tan as modified by Elmasry and Gohl teaches the method of claim 1 (see Claim 1 analysis), wherein, for the individual passenger drone level, the consolidating the data comprises obtaining a first set of data (see at least “As shown in FIG. 7B, and by reference number 730, assume that the controller device (e.g., and/or client device 235) provides the UAV information for display. For example, assume that the UAV information includes … location information that identifies a location of UAV 205, mission information that identifies a mission of UAV 205, destination information that identifies a destination of UAV 205, video information that includes a video feed of UAV 205, and route information that identifies a route of UAV 205” in col. 13 lines 24-29 these examples of UAV information are interpreted to make first set of data) and, for the high-level. Tan does not explicitly teach a summarizing the data, but Elmasry does teach:
the consolidating the data comprises obtaining a second set of data (see at least Fig. 6 step 606 and “consolidated flight information and position information” in par. 0038) which is a summary or digest of the first set of data (see at least “This configuration also avoids creating a bottleneck if every record has to reach a single national server… It is noted that each regional UAS server 104 may also be configured to optimize, consolidate, or compress the situation awareness information received from the ground control stations 102 before sending the information to the national UAS server 108” in par. 0024). Note because the national server is not receiving every record in the consolidated/compressed situational awareness information, this is interpreted to mean the regional servers are providing some sort of summary or digest of the records to the national server. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry and Gohl to incorporate the teachings of Elmasry wherein a server processes and creates a summarized version of the situation awareness information. The motivation to incorporate the teachings of Elmasry would be to “save bandwidth and provide privacy protection” (see par. 0024).
Regarding Claim 12, the system as taught by Tan modified by Elmasry and Gohl teach the one or more processors performing the claimed method (see analysis of claim 3 for rejection of the method)).

Regarding Claim 5, Tan as modified by Elmasry and Gohl teaches the method of claim 1 (see Claim 1 analysis), Tan further teaches:
wherein, for the individual passenger drone level, the air traffic control and monitoring comprises any of flight plan management; separation assurance; real-time control (see at least “As an example, the control information may be used to prevent a collision of UAV 205 with another UAV 205, with a structure (e.g., a building, a base station 210, etc.), with the ground, with another vehicle (e.g., an airplane, etc.), or the like” in col. 12 lines 30-35 interpreted as an example of flight plan management, separation assurance, and real-time control); monitoring of speed, altitude, location, and direction, weather and obstacle reporting; landing services, (see at least controller device determining UAV information in col. 5 lines 5-7 is interpreted as monitoring that UAV information, and see col. 11 lines 8-31 for determining speed, elevation, location, and route (direction) information); and 
wherein, for the high-level, the air traffic control and monitoring comprises any of no-fly zones, congestion control, traffic management, and hold patterns. (see at least “The control information may cause UAV 205 to perform an action based on an instruction included in the control information, as described above. In this way, a user (e.g., a network operator, a third party, a UAV pilot, etc.) may manage and control multiple UAVs 205 for which the user is responsible. Because the control information is provided via RAN 215, UAVs 205 may reliably receive the control information, thereby improving management and control of UAVs 205. Furthermore, a user may manage an entire fleet of UAVs 205 that are located across a large geographic area (e.g., a state, a country, a region, a continent, etc.).” in col. 12 line 51-62 interpreted as control and 
Regarding Claim 14, the system as taught by Tan modified by Elmasry and Gohl teach the one or more processors performing the claimed method (see analysis of claim 5 for rejection of the method).

Regarding Claim 7, Tan as modified by Elmasry and Gohl teaches the method of claim 1 (see Claim 1 analysis), Tan does not explicitly say the system operates autonomously, but Elmasry does teach: wherein one or more of the plurality of passenger drones are configured for autonomous operation through the air traffic control (see at least “Alternatively, the control schemes for these UASs may include execution of preplanned and preprogrammed flight plans, which may be autonomously executed by a particular UAS.” in par. 0004).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry and Gohl to incorporate the teachings of Elmasry wherein the drones are controlled autonomously through the control system. The motivation to incorporate the teachings of Elmasry would be to fly the aircraft without the need of an onboard or remote pilot. 

Regarding Claim 16, the system as taught by Tan modified by Elmasry and Gohl teach the one or more processors performing the claimed method (see analysis of claim 7 for rejection of the method)

Regarding Claim 8, Tan as modified by Elmasry and Gohl teaches the method of claim 1 (see Claim 1 analysis). Tan further teaches wherein the plurality of passenger drones each comprise circuitry adapted to communicate via a plurality of cell networks to the plurality of servers (see at least “in some implementations, UAV 205 may include one or more components for communicating with base station(s) 210. Additionally, or alternatively, UAV 205 may transmit UAV information to and/or may receive control information from a controller device, such as provider controller device 225 and/or third party controller device 250. The UAV information and/or the control information may be communicated via base station 210 and/or core network 220.” In col. 2 line 56 to col. 3 line 7, and “Additionally, or alternatively, one or more base stations 210 may be associated with a RAN that is not associated with the LTE network. Base station 210 may send traffic to and/or receive traffic from UAV 205 via an air interface” in col. 3 line 15-20, the components for communicating with multiple bases stations and/core network are interpreted as circuitry adapted to communicate via a plurality of cell networks)
Regarding Claim 17, the system as taught by Tan modified by Elmasry and Gohl teach the one or more processors performing the claimed method (see analysis of claim 8 for rejection of the method)


Claims 2, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as modified by Elmasry and Gohl, and further in view of Herriot et al (US 20140114606; hereinafter referred to as Herriot).
Regarding Claim 2, Tan as modified by Elmasry and Gohl teaches the method of claim 1 (see Claim 1 analysis).  Tan further teaches a view of individual passenger drones via a drill-down (see at least Fig. 7B element 730 national map, state map, and then drone’s eye view interpreted as a drill-down to the view of the individual passenger drones).
	While Tan shows a map of a larger geography with multiple UAV’s in it, Tan, Elmasry, and Gohl, do not explicitly disclose a heat map of congestion. However, Herriot does teach:
wherein the visualization comprises a heat map of congestion at the larger geography (see at least “The accumulated air traffic data totals for the region or a specific grid square within the region are then compiled and plotted as a "heat map" illustrating the "hot" (high-traffic) and "cold" (low-traffic) locations within the region” in par. 0033 and Figs. 1-3)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry and Gohl to incorporate the teachings of Herriot wherein a heat map is used to display high-traffic regions. The motivation to incorporate the teachings of Herriot would be to avoid routing UAV’s to high-traffic regions where collisions or travel delays could occur. 
Regarding Claim 11, the system as taught by Tan modified by Elmasry and Gohl, and Herriot teach the one or more processors performing the claimed method (see analysis of claim 2 for rejection of the method).
Regarding Claim 20, the non-transitory CRM instructions as taught by Tan modified by Elmasry and Gohl, and Herriot teach instructions that cause one or more processors to perform the claimed method (see analysis of claim 3 for rejection of the method).
	Claim 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as modified by Elmasry and Gohl, and further in view of Gilboa-Amir et al (US (10553122; hereinafter referred to as Gilboa-Amir).

Regarding Claim 4, Tan as modified by Elmasry and Gohl teaches the method of claim 3 (see Claim 3 analysis). Tan further teaches wherein the first set of data comprises speed (see speed information in col. 11 lines 8-31), altitude (see elevation information in col. 11 lines 8-31), location (see location information in col. 11 lines 8-31), direction (see at least route information in col. 11 lines 8-31 interpreted as direction information). Note the first set of data is interpreted to include data obtained directly from the UAV or from a server.
Tan, Elmasry and Gohl do not explicitly teach the following, but Gilboa-Amir does teach:
weather and obstacle reporting from individual passenger drones (see at least “different types of travel related data may be sensed and collected by different sensors of a UAV. For example, an obstacle sensor (e.g., an image sensor, distance sensor, .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry and Gohl to incorporate the teachings of Gilboa-Amir wherein weather and obstacle data is detected by the individual drones and reported to a central management system. The motivation to incorporate the teachings of Gilboa-Amir would be to share the data with other UAVs and aid in “navigating a current travel route” (see col. 2 lines 55-62).
Regarding Claim 13, the system as taught by Tan modified by Elmasry, Gohl and Gilboa-Amir teach the one or more processors performing the claimed method (see analysis of claim 4 for rejection of the method).

Claim 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as modified by Elmasry and Gohl and further in view of Pasko et al (US 20160300492; hereinafter referred to as Pasko).
Regarding Claim 6, Tan as modified by Elmasry and Gohl teaches the method of claim 1 (see Claim 1 analysis), Tan further teaches: 
wherein the plurality of passenger drones are configured to constrain flight based on coverage of a plurality of cell towers (see at least wireless network 240 including base stations or cell towers in par. 0025 and “UAV platform 230 may generate flight path instructions that identify the selected network (e.g., wireless network 240, a third party network, etc.). In some implementations, the flight path instructions may include… network information (e.g., locations of base stations of wireless network 240 via which UAV 220 may communicate with UAV platform 230” in par. 0058 interpreted as the system receiving cell tower coverage information), wherein the constrained flight comprises one or more of pre-configuring the plurality of passenger drones to operate only where the coverage exists (see at least “UAV platform 230 may determine to not hand over control and may maintain control of UAV 220 when UAV 220 is leaving a coverage area associated with one of networks… In such implementations, UAV platform 230 may instruct UAV 220 to… hover until a coverage area associated with one of networks 240-260 is found” in par. 0065 interpreted as constraining the flight to operate only where coverage exists), monitoring cell signal strength by the plurality of passenger drones (see at least “For example, the network connectivity information may include information associated with signal strength between UAV 220 and the selected network, a bandwidth provided by the selected network to UAV 220, etc” in par. 0062 interpreted as monitoring cell signal strength) and adjusting flight based therein, and a combination thereof (see at least “turn around so as to not leave the coverage area associated with one of networks 240-260” in par. 0065 interpreted as instructing a UAV to perform a combination of adjusting flight and only operating where coverage exists). 

Regarding Claim 15, the system as taught by Tan modified by Elmasry, Gohl, and Pasko teach the one or more processors performing the claimed method (see analysis of claim 6 for rejection of the method).

Claim 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan as modified by Elmasry and Gohl, and further in view of Heilman et al (US; hereinafter referred to as Heilman).
Regarding Claim 9, Tan as modified by Elmasry and Gohl teaches the method of claim 8 (see Claim 8 analysis).  Tan further teaches wherein the plurality of cell networks comprise a first wireless network (see at least “Base station 210 may include one or more devices capable of transferring traffic, such as audio, video, text, and/or other traffic, destined for and/or received from UAV 205. In some implementations, base station 210 may include an evolved NodeB (eNB) associated with an LTE radio access network (RAN)” in col. 3 lines 8-10) and a second wireless network each provide bidirectional communication between the passenger drone and the plurality of servers (see at least “Additionally…one or more base stations 210 may be associated with a 
Tan does not say that these two cell networks operate with one as a primary and one as a backup, but Heilman does teach wireless networks operating for redundancy with one of the first wireless network and the second wireless network operating as primary and another as backup (see at least “The cellular communication module 130 could act as a back-up system for takeoff and landing, as well, in case the Wi-Fi link 155 is lost. The satellite communications module 135 may be used as the backup or redundant communications link for sending and receiving navigation commands from a remote operator or remote system” in par. 0045). 
Given that Tan already teaches communicating with more than one cell network, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tan as modified by Elmasry and Gohl to incorporate the teachings of Heilman wherein one of the cell networks is the primary network and another a redundant back-up. The motivation to incorporate the teachings of Heilman would be to have a back-up communication plan in case the communication link with the primary network is unexpectedly lost (see par. 0045).
Regarding Claim 18, the system as taught by Tan modified by Elmasry, Gohl, and Heilman teach the one or more processors performing the claimed method (see analysis of claim 9 for rejection of the method)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blomberg et al (US 10013886) teaches a drone air traffic control system with zone controllers that plan flight paths and control UAVs within a geographic region.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M.K./           Examiner, Art Unit 3666                                                                                                                                                                                             

./ROBERT T NGUYEN/ 	PRIMARY EXAMINER, Art Unit 3666